DETAILED ACTION

Corrected Notice of Allowance (CNA)
The CNA is issued in view of two inadvertent errors found by the examiner.  First, there is a typographical error with respect to the examiner’s amendment to claim 53 as set forth on page 3 in the Notice of Allowance (NOA) mailed on May 25, 2022.  With respect to claim 53, the dependency of this claim should be changed from claim 52 to claim 31, instead of claim 51 to claim 31, as set forth in the aforementioned NOA.  Second, the previous examiner of record acknowledged claims to foreign priority in the restriction requirement mailed on October 9, 2018.  However, applicant has not claimed foreign priority.  The CNA corrects the aforementioned issues.  The examiner regrets any inconvenience caused to applicant. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Chipo Jolibois on May 19, 2022.

The application has been amended as follows: 

Claim 31
At line 8, after the recitation “wt% of an additive;”, insert - - and optionally (v) a solvent, - -. 

Claim 35
 At lines 1-2, replace the recitation “the rubber agent is a copolymer of styrene-butadiene (SB) and is selected from the group consisting of” with - - wherein the styrene-butadiene (SB) is selected from the group consisting of - -. 

Claim 36
At lines 1-2, replace the recitation “the solid resin includes at least one from the group consisting of” with - - the solid resin is selected from the group consisting of - -. 

Claim 37
At lines 1-2, replace the recitation “the liquid resin includes at least one from the group consisting of” with - - the liquid resin is selected from the group consisting of - -. 

Claim 44
At line 1, replace “claim 43” with - - claim 31 - -.

Claim 51: cancel
Claim 52
At line 1, replace the recitation “claim 51” with - - claim 31 - -. 

Claim 53
At line 1, replace the recitation “claim 52” with - - claim 31 - -. 

Claims 58-61: cancel

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 31-40, 43-45, 50, 52-57 are allowed.

The closest prior art to independent claim 31 is Miller et al. (US 5028646), Nowak et al. (US 6022914), Goubard (US 20110162782 A1) and Kronenberg (WO 9900461- machine translation provided by the examiner).  Goubard and Kronenberg are cited as “X” reference on the International Search Report for PCT application No. PCT/US2015/037701 submitted by applicant on December 19, 2016. 

As to claim 31, Miller discloses a pressure sensitive adhesive (PSA) tapes made from PSA composition (column 1, lines 10-15).  The PSA tape of Miller is a two-tape diaper closure system comprising a release tape and a fastening tape (an adhesive tape) (column 5, lines 35-36).  The fastening tape of Miller comprises a backing and a PSA (first adhesive layer) disposed on one surface of the backing (column 6, lines 5-6, and column 8, lines 55-60 disclosing “The adhesive solution were then coated using a knife coated onto a 100-micron polypropylene film”).   Further, Miller is silent as to disclosing presence of acrylic in the PSA composition of the invention.   

The PSA of Miller comprises an elastomeric component, which is A-B-A block copolymer (rubber agent), wherein the A blocks are derived from styrene or alpha-methylstyrene and the B block are derived from isoprene, butadiene, or hydrogenated versions of these or an (AB) block copolymer of the same type of composition in another geometry such as tapered block copolymer or a radial block copolymer (column 6, lines 5-15), a solid tackifying resin (solid resin), a liquid tackifier resin (liquid resin), and an end block reinforcing resin (column 6, lines 15-20).  Miller further discloses that the adhesive formulations can include conventional additives and fillers (column 8, lines 24-25). 

The difference between the claimed invention and the prior art of Miller is that Miller is silent as to disclosing whether the tape exhibits cohesive failure characteristic and 180° peel force greater than 2.0 pounds per inch. Further, Miller is silent as to disclosing the thickness of the first adhesive layer and the thickness of the backing as claimed. 

Nowak discloses a pressure sensitive adhesive composition containing non-halogen, non-intumescent flame-retardant system (abstract).  The PSA of Nowak can comprise rubber-based materials (column 4, lines 20-25) and tackifying resin (column 4, lines 25-35).   Moreover, Nowak discloses that the PSA composition can be coated on one or both sides of a backing to form single coated or double-coated tapes (column 7, line 65 to column 8, lines 1-2).  Further, Nowak discloses that the tape backing preferably has a thickness of from 15 to 200 µm (0.6 mil to 7.9 mils) and the adhesive layer has typical thickness of 50 to 200 µm (2 mils to 7.9 mils) (column 8, lines 5-10).  1 micrometer equals 0.0393 mil.  

As to claim 31, Nowak does not teach or suggest the tape exhibits cohesive failure characteristic and 180° peel force greater than 2.0 pounds per inch. 

Goubard discloses a hot melt adhesive composition suitable for sticking permanent tack self-adhesive labels to any type of smooth or rough surface support (0002).  Goubard further discloses that the adhesive composition includes 20 to 50 wt% of a polymeric portion (0048), liquid resin portion (B) (0069), solid resin portion (C) (0077), and other additives (0093-0094).   Goubard further discloses that the adhesive contains from 50-80% by weight of a resin portion consisting of the liquid portion B and the solid portion C (0067).  Moreover, Goubard discloses that the liquid portion accounts for 25-100 wt% of the liquid portion B and the solid portion C (0069).   

As to claim 31, Goubard does not teach or suggest the tape exhibits cohesive failure characteristic and 180° peel force greater than 2.0 pounds per inch. 

As to claim 31, Kronenberg discloses an adhesive tape comprising a carrier than and a sealing PSA material applied on the carrier tape (abstract).

As to claim 31, Kronenberg does not teach or suggest claimed acrylic-free adhesive, the tape exhibits cohesive failure characteristic, and 180° peel force greater than 2.0 pounds per inch.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s amendment submitted on March 2, 2022 in response to the Office action (OA) mailed on November 3, 2021 (“the previous OA”) have been fully considered. 

Support for claim 31 amendment can be found in Table 1, paragraph 0025 of the specification. 

In view of examiner’s and applicant’s amendment, the claim objections and all of the rejections of record as set forth in the previous OA are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANISH P DESAI/
Anish Desai           Primary Examiner, Art Unit 1788
June 11, 2022